875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo-Ann MARSHBURN, Plaintiff-Appellant,v.SOVRAN BANK NA, Defendant-Appellee.
No. 88-3123.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 9, 1988.Decided May 8, 1989.

Jo-Ann Marshburn, appellant pro se.
George A. Somerville, Mays & Valentine, R. Lee Stephenson, Sovran Financial Corporation, for appellee.
Before WIDENER, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jo-Ann Marshburn appeals from the district court's order dismissing Marshburn's suit for negligence and wrongful garnishment filed pursuant to diversity of citizenship jurisdiction, 28 U.S.C. Sec. 1332.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marshburn v. Sovran Bank, N.A., C/A No. 88-0006 (E.D.Va. June 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.